Citation Nr: 0823385	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating action that 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective on June 17, 2003.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board remanded the claim to the RO in May 2006 and August 
2007.  

In June 2008, the veteran testified from the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The veteran's most recent VA audiological evaluation was 
performed in October 2006.  In June 2008 the veteran 
testified before the Board that his hearing loss had become 
significantly worse since that examination.  The Board 
accordingly finds that the veteran must be afforded a new 
hearing evaluation at this point.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Hence, in 
addition to the actions requested hereinabove, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence.  

2.  Whether or not the veteran responds 
to the letter above, the RO should obtain 
the veteran's VA treatment records since 
November 2007 and associate any other 
identified treatment records with the 
claims file.  

3.  The RO then should schedule the 
veteran for VA hearing examination in 
order ascertain the current severity of 
the service-connected bilateral hearing 
loss.  The entire claims file must be 
made available to the audiologist 
designated to examine the veteran, and 
the examiner should indicate in the 
report that the file was reviewed.  

The examination report should include 
discussion of the veteran's subjective 
assertions regarding functional 
limitation caused by his hearing loss.  
All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should provide a clinical 
assessment of the severity of the 
veteran's bilateral hearing loss in terms 
conforming to the rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

4.  To avoid future remand, the RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall, 11 
Vet. App. 268.  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  

The RO's readjudication should consider 
whether "staged rating" is appropriate 
for his disability.  Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



